Citation Nr: 1743749	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-34 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in St. Petersburg, Florida as the Veteran resides within the jurisdiction of such.

This matter was previously before the Board in June 2015 and January 2017 when it was remanded for further development.  It now returns for appellate review.  

In January 2013, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the hearing transcript is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran has a left knee disability, variously diagnosed as left knee osteoarthritis, anterior cruciate ligament (ACL) tear status post reconstruction surgery, patellar enthesopathy, and status post left total knee replacement, which manifested in service, arose within one year of separation from service, or was the result of any injury, disease, or event during active service, nor was it shown to have been caused or aggravated by a service-connected right knee disability.



CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available service treatment records, VA treatment records, and private treatment records have been obtained.  

To this end, in January 2014, the Veteran submitted authorization forms for VA to obtain records on his behalf from the Orthopedic Center of South Florida and Tallahassee Memorial Medical Center in conjunction with his left knee claim.  The RO subsequently attempted to obtain such records.  In January 2014, the Orthopedic Center of South Florida responded stating there was no record of treatment for the Veteran during the requested dates of service as those records had been purged.  Similarly, in a statement dated in January 2014, but received by VA in February 2014, and in a subsequent statement dated and received in February 2014, Tallahassee Memorial Medical Center responded stating there was no record of treatment for the Veteran during the requested dates.  The RO did not send a notice to the Veteran that these records did not exist, but he was informed of this in the August 2014 supplemental statement of the case.  Furthermore, neither the Veteran nor his representative asserted that there was prejudice to the Veteran by the RO's failure to separately inform him these records were not available.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

Finally, there has been substantial compliance the Board's June 2015 and January 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran is seeking service connection for a left knee disability.  He has reported injuring his left knee in service when he fell into a hole while patrolling a missile site.  He reiterated this contention at a February 2012 VA examination, explaining to the examiner that he had injured his left knee when he stepped in a hole during service.  

Thereafter, in January 2013 testimony before a DRO, the Veteran linked his left knee disability to a January 1984 in-service motor vehicle accident.  He further testified, in part, that since service he had not been involved in any accidents or had any direct injuries to the left knee but had experienced problems with his left knee that were associated with it already being compromised.  In January 2013, the Veteran also testified that his left knee disability manifested by popping, locking, giving out and painful motion, and that these problems started after the in-service motor vehicle accident and had continued until the present.  

In a January 2015 VA treatment record, the Veteran reported he first sustained an injury to his left knee in the 1980s playing basketball in the service, then he had the knee scoped on two separate occasions and in 1995 he sustained a patella rupture playing football after he had been out of the military.  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record clearly establishes a current left knee disability.  In this regard, the Veteran has been afforded several VA examinations during the pendency of his claim for a left knee disability.  A February 2012 VA knee and lower leg disability benefit questionnaire noted a diagnosis of left knee strain during active service in September 1983 and left knee ACL tear status post repair in 1994 and also noted July 2011 VA imaging documented left knee osteoarthritis.  Thereafter, a February 2013 VA knee and lower leg disability benefit only addressed diagnoses related to the Veteran's right knee.  An August 2015 VA knee and lower leg disability benefit questionnaire found the Veteran did not have a current diagnosis associated with any claimed condition for a left knee disorder.  A May 2016 knee and lower leg disability benefit questionnaire, primarily addressed the Veteran's right knee disability but also noted arthritis of the left knee and that the Veteran had a total left knee joint replacement in 2016.  In January 2017, the same VA examiner as who conducted the August 2015 examination, did not conduct another examination but provided an opinion which noted left knee arthritis, 1994 surgery for an ACL tear, medial collateral ligament (MCL) and meniscus injury with multiple additional surgeries, and degenerative disease with patellar enthesopathy.  

An October 2014 VA treatment record noted degenerative joint disease of the knees and November 2014 VA imaging provided an impression of moderate degenerative disease and patellar enthesopathy.  A January 2015 VA treatment record provided an impression of degenerative joint disease of the knees.  A February 2015 VA MRI of the left knee provided an impression of prominent patellar enthesopathy, osteoarthritis from all three compartments of the knee and status post partial medial meniscectomy with meniscal cyst formation.  A January 2016 private medical record documented a total left knee replacement and provided a post-operative diagnosis of left knee osteoarthritis.  A July 2016 VA treatment record, which documented March 2016 imaging of the left knee, provided an impression of intact left total knee replacement and impaired gait due to status post left total knee replacement in January 2016.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted above, Veteran asserts that his variously diagnosed left knee disability, onset during service, to include as a result of stepping into a hole or as a result of a January 1984 in-service motor vehicle accident.  In this regard, a September 1983 service treatment record reflected the Veteran had left knee pain after stepping into a hole and diagnosed a left knee injury.  The September 1983 service treatment record noted, in part, that the Veteran had a slight limp, that walking should be minimized for 24 hours and the Veteran should return the following day if he was not improving.  The September 1983 service treatment record indicated the Veteran was to return to duty.  

Additionally, while the Veteran's service treatment records do indeed document a January 1984 motor vehicle accident, such records do not document complaints related to his left knee, but in fact, document complaints and abrasions specific to other areas of the Veteran's body such as the left hip, forearms and teeth.  Moreover, the possibility of any left knee disability related to the January 1984 motor vehicle accident is addressed below in the VA opinions of record which found the January 1984 motor vehicle accident did not result in a left knee disability.  Notably, the Veteran's April 1985 separation physical did extensively discuss the existence of a right leg disability but reflected the Veteran's left knee was normal upon clinical examination.  Similarly, in a Report of Medical History, conducted in conjunction with separation from active service, the Veteran reported the existence of a trick or locked knee; however, the document further indicated that such pertained to his right knee.  Nonetheless, the Board finds the element of in-service disease or injury is met as to a left knee injury.

However, a current disability and an in-service injury alone is insufficient to establish service connection; rather, it must be shown that the current left knee disability was caused by incidents that occurred during the Veteran's military service.  Here, the weight of the evidence is against such a conclusion.

In February 2012, a  VA examiner opined the Veteran's left knee condition with ACL tear status post reconstruction surgery was less likely than not caused by or the result of the left knee injury that occurred in service, observing that while the Veteran's separation examination confirmed a right knee ACL tear, which the Veteran denied any residuals thereof, the Veteran's separation examination did not address a left knee condition.  The examiner further noted the reconstructive surgery in 1994 addressing a serious post-service left knee injury.  

In June 2015, the Board remanded the claim to address the relevance, if any, of the findings of left knee arthritis shown on x-rays and to provide an opinion as to whether the Veteran's left knee arthritis was related to an in-service injury.

In August 2015, a VA examiner opined it was less likely than not that the Veteran had any current left knee conditions/disorders incurred in or otherwise related to military service, including any injuries or symptoms documented in his service treatment records.  In support of such, the August 2015 VA examiner noted that a review of the service treatment records indicated that the extent of left knee problems was limited to the twisting injury in 1983.  The August 2015 VA examiner found the 1983 twisting injury was an acute, transient and self-limiting strain/sprain type injury which resolved without residuals, as there was no indication of ongoing symptoms or treatment during service of after discharge.  The August 2015 VA examiner further noted the September 1983 examination described mild swelling, normal ligamentous stability testing, no x-rays were done, treatment was conservative, and there was no documentation of any ongoing problems or symptoms with the left knee after that point.  The August 2015 VA examiner also noted that in January 1984, the Veteran was in a motor vehicle accident where he slid on a patch of ice, ran into a ditch, and was evaluated at a local emergency department, and although the Veteran contended that he broke his left leg during that accident, the service treatment records documented diagnoses limited to minor bilateral forearm abrasions, contusion left iliac crest and a chipped tooth and there was no mention of left knee pain, symptoms or injury and no description of any abnormal left knee findings.

Additionally, the August 2015 VA examiner noted severe left knee trauma was experienced by the Veteran in 1994 when he tore his ACL and injured his MCL and meniscus, which was nine years post military separation, which required multiple surgeries and the Veteran has had chronic, ongoing problems with pain and functional impairment secondary to that injury.  The VA examiner stated that all of the Veteran's current subjective symptoms and residual structural pathology, including tricompartmental arthritis noted on radiographs and MRI, were directly related to his 1994 injury and subsequent surgical treatments.  

In January 2017 the Board remanded the claim to address whether the Veteran's left knee arthritis manifested within one year of service separation and to address whether the left knee disability was secondary to his service-connected right knee disability.

Pursuant to the January 2017 Board remand, an April 2017 VA opinion was obtained, which addressed the claim on presumptive and secondary bases.  The examiner stated there was no medical evidence in the records to indicate that the Veteran's left knee arthritis manifested to a compensable degree within one year of his separation from service in August 1985.  The examiner noted that service treatment records documented an isolated left knee strain injury in September 1983, after Veteran stepped in a hole and twisted it, and on that occasion he was described as having mild swelling with normal stability, no imaging was done, he was treated with an ace wrap and was instructed to recheck as needed.  The examiner observed that there was no mention of any subsequent left knee symptoms or documentation of any additional medical encounters for the left knee during service and the Veteran's April 1985 separation physical was silent for any left knee complaints or abnormal findings.  

The April 2017 VA examiner reiterated there was no documentation of left knee issues or arthritis within one year of Veteran's separation from service but the Veteran incurred a significant intervening left knee injury in 1994 when he was playing football and slipped on wet grass, "blowing out" his left knee which required surgery for ACL tear, MCL and meniscus injury, and multiple additional surgeries in 2003 and either 2004 or 2006 and it was at that time that he was informed that the left knee joint was bone-on-bone.  The April 2017 VA examiner noted that radiographs in 2014 showed moderate degenerative disease with patellar enthesopathy and the objective medical evidence indicated a self-limiting left knee strain in 1983 with no residuals including left knee arthritis.  The April 2017 VA examiner stated there was no temporal relationship between the Veteran's left knee service injury and the appearance of left knee arthritis several decades later and biologic plausibility was lacking.  The April 2017 VA examiner reiterated the Veteran's left knee arthritis was more likely than not secondary to his 1994 injury and subsequent surgeries.

The April 2017 VA examiner further stated that although the Veteran contended that he also injured his left knee during the January 1984 motor vehicle accident, the record was clear and specific that there was no left knee involvement during that accident but was limited to the left hip, some dental trauma, and some minor contusions and abrasions.  The April 2017 VA examiner stated the Veteran's reported symptoms of subsequent pain, locking and popping of his left knee could not be verified in the medical records and the Veteran's contention that his left knee was significantly weakened by the in-service injury and predisposed him to the 1994 sports injury has no medical basis, as again, the objective medical evidence demonstrated that the in-service injury had resolved without any residuals.  

As noted by the April 2017 VA examiner there is no evidence that left knee arthritis was diagnosed within one year of the Veteran's separation.  Rather the first indication of left knee treatment was in July 2011, many years after separation from service.  Furthermore, the July 2011 VA treatment record appeared to suggest the Veteran's left knee pain, among his left hip, left thigh and low back pain onset two years prior.  Additionally, the Board recognizes the Veteran filed a claim in August 1985 for trauma to his right knee disability but did not reference a left knee disability.  Moreover, arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings; cf. 38 C.F.R. § 4.66 (2016) (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  Accordingly, evidence does not demonstrate the Veteran's left knee osteoarthritis arose within one year of separation from service. 

Furthermore, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left knee disability after service separation.  In this regard, in his statement received by VA in May 2011, the Veteran attributed his left knee problems to the in-service incident detailed above in which he fell in the hole and referenced the in-service motor vehicle accident only in connection with his then pending claims for his left hip and teeth.  However, as described above, in January 2013 testimony, the Veteran reported his left knee injury onset after the January 1984 motor vehicle accident and continued thereafter.  Conversely, in a January 2015 VA treatment record, the Veteran reported he first sustained an injury to his left knee in the 1980s playing basketball in the service, although the Board recognizes the Veteran may have been referring to his right knee in this instance.  

In addition, in January 2013 testimony, the Veteran reported he was railroaded out the military and intimated that as result such his separation physical was inaccurate because at the time of separation from service he did not have full range of motion in his left knee.  However, the record does not support the Veteran's assertion as his April 1985 in-service examination, conducted in conjunction with separation, in fact does note other disabilities, such as a right leg disability, which suggests that any disabilities in existence at that time were properly documented.  These inconsistencies in the record, including as to when and what incident during service generated his current left knee problems, weighs against the Veteran's credibility in establishing the onset of left knee problems post-service. 
Furthermore, the evidence does not show, and the Veteran has not otherwise alleged, he sought post-service treatment for a number of years after service, or until his destroyed the knee playing football in 1994.  In January 2013, the Veteran testified that he just tried to live with his left knee problems following service.  In this regard, the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  Nonetheless, this multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  

Overall, the evidence does not show any diagnosed left knee disability manifested in service, arose within one year of separation from service, or was the result of any injury, disease, or event during active service.  In this regard, the Board reiterates that the Veteran's April 1985 in-service examination, conducted in conjunction with separation from active service, reflected his left knee was normal upon clinical examination.  Thus, the weight of the evidence is against a claim for service connection for a left knee disability on a direct incurrence basis, on presumptive basis as a chronic disease or on the basis of continuity of symptomatology.

With respect service connection for any left knee disability as secondary to the Veteran's service-connected right knee disability, the April 2017 VA examiner also opined that it was less likely than not that the Veteran's left knee disability was either caused or aggravated by his service-connected right knee disability.  The April 2017 VA examiner noted the Veteran's right knee was injured while the Veteran was playing basketball during service in 1984 and the cause of left knee arthritis was described above, and despite the Veteran's representative's contention that the left knee injury was aggravated by the service-connected right knee disability, there was no competent medical evidence to support such a contention.  The April 2017 VA examiner stated that the preponderance of objective medical evidence indicated that all of the Veteran's current left knee disability was a direct result of his 1994 injury nine years after separation from service.  

This opinion has not been undermined by any competent evidence and complete rationales were provided for the conclusions that were reached.  As such, it is afforded great weight.

Thus, the weight of the evidence is therefore also against a claim for service connection for any left knee disability as secondary to the Veteran's service-connected right knee disability.   

Based on the evidence of record as presented above, the Board finds that the weight of the evidence is against the conclusion that Veteran's left knee disability, variously diagnosed, was incurred as a result of an event, injury, or disease during active service, onset during his active service or within a year of separation from service, or was secondary to his service-connected right knee disability.  

The Veteran has not provided any competent medical evidence to demonstrate his left knee disability, variously diagnosed, was caused by, or was a result of, his active service, including on a presumptive basis, or was caused or aggravated by his service-connected right knee disability.  

Indeed, the opinions provided by VA examiners in February 2012, August 2015 and April 2017, considered in combination, all concluded that the Veteran's left knee disability, variously diagnosed, was not related to service, including on a presumptive basis, or secondary to his service connected right knee disability.  The opinions provided by VA examiners in February 2012, August 2015 and April 2017 were predicated on a full overview of the entire relevant record and was presented by examiners who were specifically tasked to present a nexus opinion after review of the evidence.  Each explained the reasons for their conclusions based on review of the record, to include the Veteran's reports of injuring his left knee during service.  Thus, these examiners' opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

In reviewing the Veteran's claim for service connection for a left knee disability, the Board has reviewed the statements and January 2013 testimony of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards, such as popping, locking, giving out and painful motion of his left knee, as described in January 2013 testimony.  However, his assertions of continuity of symptomatology are undermined by the absence of any report of left knee symptomatology at separation, when he was actively describing right knee problems.

Moreover, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular knee disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating any left knee disability to his active service, to include a presumptive basis, or to his service-connected right knee disability.  The clinical records do not indicate that the Veteran's service or right knee disability was a possible cause of any left knee disability except as such documented the Veteran's and his representative's own assertions.  The February 2012, August 2015 and April 2017 VA opinions, considered in combination, found that the Veteran's variously diagnosed left knee disability less likely than not incurred in or caused by a claimed in-service injury, event, or illness or secondary to his service-connected right knee disability.  

Accordingly, the Veteran's claim is denied.



ORDER

Service connection for a left knee disability, variously diagnosed as left knee osteoarthritis, ACL tear status post reconstruction surgery, patellar enthesopathy, and status post left total knee replacement, is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


